DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 03/24/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election of specie 1 (claims 1-5) in the reply filed on 3/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 6-11 are withdrawn from further 

Note: withdrawn claims can be rejoined in case claimed invention comprises allowable subject matters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Yaguchi (US 20020003604).




a first portion of the arm (fig. 1, 10); 

a second portion of the arm (fig. 1, 2, 3), wherein the second portion includes a dynamic hinge (fig. 1, 4, 5), the dynamic hinge being positioned between a distal end of the second portion and a proximal end of the first portion (fig. 1, 10, 2, 3, 4, 5); 

a coupling mechanism configure to couple the first portion of the arm and the second portion of the arm (fig. 10A-B, 30, 31, 32, 33, 34, 38a to 38e), the coupling mechanism being positioned between the dynamic hinge and a lens of the glasses (fig. 1, 10, 2, 4, 5; fig. 10A-B, 30, 34), the coupling mechanism including a reel configured to change a distance between the first portion of the arm and the second portion of the arm (fig 10A-B, 30, 31 38a-e), wherein in a first mode the first portion of the arm is positioned adjacent to the second portion of the arm, and in a second mode the first portion of the arm is positioned away from the second portion of the arm (¶[0055], line 6-12, a mechanism for adjusting the length of a temple on the spectacle frame of the first embodiment. FIGS. 10A and 10B are views for showing a front member 30 of the second embodiment, in which FIG. 10A is a top view thereof, and FIG. 10B is a cross sectional view taken along line C-C' in FIG. 10A. The front member 30 is provided with an elongated hole 31 in which the back end portion of the temple is fitted. A plurality of small holes (38a to 38e) are provided at predetermined intervals on the side opposite to 

Regarding Claim 2, Yaguchi teaches the arm of claim 1, wherein the coupling mechanism is not exposed in the second mode (fig. 10A-B, 30, 31, 32, 33, 34, 38a to 38e; ¶[0056], line 6-17, the length from the front end of the temple to the front member can be adjusted in accordance with the position of the small hole).

Regarding Claim 3, Yaguchi teaches the arm of claim 2, further comprising: a first member positioned on a first inner end of the first portion of the arm (fig. 1, 10, --the portion of 10 in 2); a second member positioned on a second inner end of the second portion (fig 1, 2), wherein the first member is configured to be inserted into the second member in the first mode (fig. 3, 2, -- portion of 2 holding 10; (¶[0055], line 6-12, a mechanism for adjusting the length of a temple on the spectacle frame of the first embodiment. FIGS. 10A and 10B are views for showing a front member 30 of the second embodiment; the front member 30 is provided with an elongated hole 31 in which the back end portion of the temple is fitted. A plurality of small holes (38a to 38e) are provided at predetermined intervals on the side opposite to the side of front member 30 in contact with the head of the wearer).

.

Claims 1 -5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20090135370) in the view of Yaguchi (US 20020003604).

Regarding Claim 1, Xiao teaches an arm for glasses (abstract; fig. 1) comprising: 
a first portion of the arm (fig. 1, 30, 10);
 
a second portion of the arm (fig. 1 100, 20), 

a coupling mechanism configure to couple the first portion of the arm and the second portion of the arm (fig. 1, 10 ,11, 5, 20, 25) , the coupling mechanism including a reel configured to change a distance between the first portion of the arm and the second portion of the arm (fig. 1, 11, 5, 25), wherein in a first mode the first portion of the arm is positioned adjacent to the second portion of the arm, and in a second mode the first portion of the arm is positioned away from the second portion of the arm (fig. 2 and fig. 3; ¶[0038], line 1-8, the locking magnet 5 from the inserting portion 10 reaches to the different recesses 21A, 21B, 21C of the temple 100, the temple 100 will be fixed in the different size of the length, so that the length of the temple 100 can be adjustable).



However, Yaguchi teaches a spectacle frame (abstract; fig. 1), wherein the second portion includes a dynamic hinge (fig. 1, 4, 5), the dynamic hinge being positioned between a distal end of the second portion and a proximal end of the first portion (fig. 1, 10, 2, 3, 4, 5); the coupling mechanism being positioned between the dynamic hinge and a lens of the glasses (fig. 1, 10, 2, 4, 5; fig. 10A-B, 30, 34).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arm for glasses of Xiao by the spectacle frame of Yaguchi for the purpose of providing of to provide a spectacle frame which can (1) prevent a slip off or down of a spectacle frame caused by a sport, vibration or perspiration, and (2) to easily put on or off the spectacle frame and to obtain a conformable worn state for a long time (¶[0010], line 1-7 and ¶[0011], line 1-3).

Regarding Claim 2, Xiao - Yaguchi combination teaches that the arm of claim 1, wherein the coupling mechanism is not exposed in the second mode (fig. 10A-B, 30, 31, 32, 33, 34, 38a to 38e; ¶[0056], line 6-17, the length from the front end of the temple to 

Regarding Claim 3, Xiao - Yaguchi combination teaches that the arm of claim 2, further comprising: a first member positioned on a first inner end of the first portion of the arm (fig. 1, 10, --the portion of 10 in 2, as disclosed in Yaguchi; fig. 1, 10, as disclosed in Xiao); a second member positioned on a second inner end of the second portion (fig 1, 2, as disclosed in Yaguchi; fig. 1, 20, as disclosed in Xiao), wherein the first member is configured to be inserted into the second member in the first mode (fig. 3, 2, -- portion of 2 holding 10; (¶[0055], line 6-12, a mechanism for adjusting the length of a temple on the spectacle frame of the first embodiment. FIGS. 10A and 10B are views for showing a front member 30 of the second embodiment; the front member 30 is provided with an elongated hole 31 in which the back end portion of the temple is fitted. A plurality of small holes (38a to 38e) are provided at predetermined intervals on the side opposite to the side of front member 30 in contact with the head of the wearer, as disclosed in Yaguchi; fig. 1, 10, 20, as disclosed in Xiao).

Regarding Claim 4, Xiao - Yaguchi combination teaches that the arm of claim 3, wherein the coupling mechanism includes angled internal sidewalls to increase a surface area between the first member and the second member (fig. 10A-B, the walls of holes to fit 38a-38e, as disclosed in Yaguchi; fig. 2, walls of 21A-C, as disclosed in Xiao).



Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872